DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1. Claims 5 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/16/2022. Applicant’s traversal is found convincing. Claims 1-20 are pending, wherein claims 5 and 15 are withdrawn. Accordingly, claims 1-4, 6-14 and 16-20 have been examined herein. 
Priority
2. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 4/14/2020 was filed prior to the mailing date of this action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
4. The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  
Claim 11, “at least one processor and a memory”
Claim 20, “a position adjustor”
No new matter should be entered.
The drawings are objected to because:
Regarding figures 8B and 8C, the drawing elements are not concisely clear. Specifically, the resolution of the drawing elements X and the associated subscript is not clear. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
5. Claims 6, 14, 16 and 20 are objected to because of the following informalities: 
Claim 6, lines 7-8, “then placing the piece to be ground, on the sample stage, wherein an edge of the piece to be ground, protrudes” should read “then placing the piece to be ground[[,]] on the sample stage, wherein an edge of the piece to be ground[[,]] protrudes”
Claim 6, third line from bottom, “placing the piece to be ground, on the sample stage” should read “placing the piece to be ground[[,]] on the sample stage”
Claim 14, last line, “and, and a second” should read “[[and,]] and a second”
Claim 16, lines 7-8, “then place the piece to be ground, on the sample stage, wherein an edge of the piece to be ground, protrudes” should read “then place the piece to be ground[[,]] on the sample stage, wherein an edge of the piece to be ground[[,]] protrudes”
Claim 16, third line from bottom, “place the piece to be ground, on the sample stage” should read “place the piece to be ground[[,]] on the sample stage”
Claim 20, third line from bottom, “bottom of the grinding groove; and a position” should read “bottom of the grinding groove[[;]], and a position”
Appropriate correction is required.
Claim Interpretation
6. The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claims 1, 11 and 20; “a position detector configured to detect”. Additionally, proper corresponding structure is provided as a Charge Coupled Device (CCD) image sensor [0048]. 
Claim 20, “a position adjustor configured to adjust the position”. Additionally, proper corresponding structure is not provided. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
7. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the disclosure fails to provide written description in the form of corresponding structure for the “position adjustor”, which invokes 35 USC 112(f), as mentioned above.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 20, the claim limitation “position adjustor configured to adjust the position” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. As noted above, the disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 6, 7, 9-14 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the claim language recites “wherein the standard position is determined by”. However, claim 1 includes a limitation directed towards determining the standard position. It is not precisely clear if the steps outlined in claim 6 are to be performed in addition to the steps outlined in claim 1 or if the steps outlined in claim 6 are to be performed instead of the steps recited in claim 1. Additionally, if the steps of claim 6 are to replace the determining the standard position steps of claim 1, it is not precisely clear which steps of claim 1 are being replaced. Overall, because this is a method claim, it is not precisely clear how and when the steps recited in claim 6 fit in with the steps recited in claim 1. Additionally, it is not precisely clear what position is actually set as the standard position. Claim 6 states “wherein the standard position is determined by:”. However, it is not clear if the position of the grinding wheel at the end of the included steps is the standard position or if the standard position is established at an intermediate point of the steps listed in claim 6. 
Regarding claim 6, lines 6-8, the claim language recites “firstly moving the grinding wheel from the first position by a distance Xo away from the piece to be ground, in the first direction, and then placing the piece to be ground, on the sample stage”. However, it is not precisely clear how the wheel can be moved away from the piece to be ground before the piece to be ground is placed on the sample stage. 
Regarding claim 6, last three lines, the claim  language recites “placing the piece to be ground, on the sample  stage, and adjusting the position of the grinding wheel based a positional displacement X3 of the piece to be ground, in the first direction”. However, a word seems to be missing between “based” and “a positional displacement X3”. Additionally, it is unclear how the piece to be ground can be placed on the sample stage again if it was never removed. Specifically, an earlier limitation of the claim placed the piece to be ground on the sample stage, which then causes confusion when the claim recites placing the piece to be ground of the sample stage again. Additionally, it is not precisely clear if the positional displacement X3 is in a direction towards or away from the sample stage. As best understood by the examiner, X3 does not appear in the drawings, which leads to difficulty in understanding the direction of movement. 
Regarding claim 9, the claim language states “wherein the adjusting the position of the grinding wheel further comprises”. However, it is not precisely clear if the steps outlined in claim 9 are in addition to the steps of claim 1 or if the steps of claim 9 replace the steps of claim 1. If the steps of claim 9 are in addition to the steps of claim 1, then the steps are redundant. Specifically, claim 1 already includes adjusting the standard position. If the standard position is adjusted again in claim 9, then the standard position is adjusted twice. 
Regarding claim 11, line 6, the claim language states “the display grinding device”. However, it is not precisely clear if the word “display” is included in error. If the word “display” was not included in error, a lack of antecedent basis issue is created because it is not precisely clear what “display grinding device” is referencing. 
Regarding claim 16, the claim language recites additional steps for moving the grinding wheel and recording positions of the grinding wheel. It is not precisely clear if the steps outlined in claim 16 are to be performed in addition to the steps outlined in claim 11 or if the steps outlined in claim 16 are to be performed instead of the steps recited in claim 11. Overall, it is not precisely clear how and when the steps recited in claim 16 fit in with the steps recited in claim 11.
Regarding claim 16, lines 6-8, the claim language recites “firstly moving the grinding wheel from the first position by a distance Xo away from the piece to be ground, in the first direction, and then placing the piece to be ground, on the sample stage”. However, it is not precisely clear how the wheel can be moved away from the piece to be ground before the piece to be ground is placed on the sample stage. 
Regarding claim 16, last three lines, the claim  language recites “place the piece to be ground, on the sample  stage, and adjust the position of the grinding wheel based a positional displacement X3 of the piece to be ground, in the first direction”. However, a word seems to be missing between “based” and “a positional displacement X3”. Additionally, it is unclear how the piece to be ground can be placed on the sample stage again if it was never removed. Specifically, an earlier limitation of the claim placed the piece to be ground on the sample stage, which then causes confusion when the claim recites placing the piece to be ground of the sample stage again. Additionally, it is not precisely clear if the positional displacement X3 is in a direction towards or away from the sample stage. As best understood by the examiner, X3 does not appear in the drawings, which leads to difficulty in understanding the direction of movement. 
Claims 7, 10, 12, 13, 14 and 17-19 are rejected for depending upon a rejected base claim. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Specifically, Claim 20 (which is drawn to a grinding device) depends from claim 1 (which is drawn to a method). Claim 20 should be rewritten in independent form to include all of the limitations of claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
8. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mikio et al (WO 2010113982), hereinafter Mikio, in view of Ishida (US PGPUB 20210327718).
Regarding claim 1, Mikio teaches a grinding method using a grinding device (fig. 2), wherein the grinding device comprises: a grinding wheel comprising a grinding groove around an outer edge of the grinding wheel (fig. 2, grindstone 12 with annular grooves 12A-12C), wherein the grinding wheel is configured to rotate around a rotation shaft for grinding (fig. 2, shaft 40, fifth paragraph on page 4 of the attached translation. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the grinding wheel is configured to rotate around a rotation shaft for grinding. Doing so would allow the device to function as intended); a sample stage on one side of the rotation shaft for placing thereon a piece to be ground (Mikio teaches the substrate 10 is held by chamfer table 22 (last paragraph of page 4 of the attached translation) and that the substrate 10 is on one side of the rotation shaft (fig. 2)); and a position detector configured to detect a position of a bottom of the grinding groove (laser displacement meter 30 is configured to detect a position of a bottom of the grinding groove); and the method comprises: 
moving the grinding wheel toward the sample stage, and recording a position of the grinding wheel when the bottom of the grinding groove comes into contact with the piece to be ground as a standard position (Mikio teaches the reference groove shape (including the position information) of the design value of the grindstone 12 at the position where the grindstone is attached to the reference position of the hydraulic chuck of the spindle is stored in the storage unit built in the calculation unit 34 (first paragraph of page 5 of the attached translation). Mikio may not explicitly teach recording a position of the grinding wheel when the bottom of the grinding groove comes into contact with the piece to be ground as a standard position. However, Ishida teaches a method of helical chamfer machining a silicon wafer which includes a chamfering wheel 10 having a groove (fig. 1A and 1B). Additionally, Ishida teaches a position of the grinding wheel wherein the bottom of the grinding groove comes into contact with the piece to be ground (fig. 1A).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Mikio to incorporate the teachings of Ishida to provide recording a position of the grinding wheel when the bottom of the grinding groove comes into contact with the piece to be ground as a standard position. Doing so would allow the controller to establish an origin so that when it calculates how much to adjust the position of the grinding wheel due to the difference in the reference groove shape and the actual groove shape, it can enact this adjustment with respect to the origin position, wherein Mikio teaches calculating the difference between the reference and actual groove shape and making the adjustment (paragraph 3 on page 5 of the attached translation)); 
moving the grinding wheel toward the position detector, and recording a position of the grinding wheel when a position of the bottom of the grinding groove coincides with a detecting center of the position detector as a first reference position (Mikio teaches the laser displacement meter 30 detects the actual groove shape of the wheel. Additionally, Mikio teaches servo motor 50 can move the grinding wheel horizontally in fig. 2. Additionally, Mikio teaches the confirmation of the groove shape and the groove position by the laser displacement gauge 30 is of course carried out at the time of exchanging of the grindstone but it may be carried out every time chamfering of one substrate is completed (paragraph 3 on page 6 of the attached translation). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that when the wheel is disengaged from the workpiece, Mikio teaches moving the grinding wheel toward the position detector 30, and recording a position of the grinding wheel when a position of the bottom of the grinding groove coincides with a  detecting center of the position detector as a first reference position. That is, when the detector 30 collects the actual data of the wheel, it is recording the actual position of the grinding wheel when a position of the bottom of the grinding groove coincides with a detecting center of the position detector as a first reference position. Doing so allows Mikio’s invention to function as intended as allows the actual groove data to be compared with the reference groove data in order to enact a shift of the grinding wheel); 
moving the grinding wheel back to the standard position, and grinding the piece to be ground, according to a preset grinding amount using the grinding wheel (Because Mikio teaches the actual data can be collected after each workpiece, Mikio teaches moving the grinding wheel back to the standard position and grinding the piece to be ground according to a preset grinding amount using the grinding wheel); and 
adjusting the position of the grinding wheel by: moving the grinding wheel again toward the position detector, recording a position of the grinding wheel when a position of the bottom of the grinding groove coincides with the detecting center of the position detector as a second reference position, and adjusting the standard position based upon the first reference position and the second reference position to thereby determine a position of the grinding wheel (Mikio teaches the actual data can be collected after each workpiece. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that when the wheel is disengaged from the workpiece, Mikio teaches moving the grinding wheel again toward the position detector 30, and recording a position of the grinding wheel when a position of the bottom of the grinding groove coincides with a  detecting center of the position detector as a second reference position. That is, when the detector 30 collects the actual data of the wheel, it is recording the actual position of the grinding wheel when a position of the bottom of the grinding groove coincides with a detecting center of the position detector as a second reference position. Doing so allows Mikio’s invention to function as intended as allows the actual groove data to be compared with the reference groove data in order to enact a shift of the grinding wheel. Additionally, Mikio teaches the calculation section 34 controls the servomotor based on the reference groove shape and the collected actual groove shape detected by the meter 30, and moves the grindstone 12 in the vertical direction and or the horizontal direction to set the condition of the grindstone 12 (paragraph 3 of page 5 of the attached translation). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that when Mikio teaches adjusting the grindstone after each collection of actual data, Mikio is teaching adjusting the standard position based upon the first reference position and the second reference position to thereby determine a position of the grinding wheel. Doing so would allow Mikio to function as intended and to adjust the grinding position after collecting the actual data of the grinding wheel).  
Regarding claim 2, Mikio in view of Ishida teaches the claimed method as rejected above in claim 1. Additionally, Mikio in view of Ishida teaches wherein the method further comprises: adjusting the position of the grinding wheel after one piece to be ground is ground using the grinding wheel (page 6 of the attached translation, third paragraph).  
Regarding claim 3, Mikio in view of Ishida teaches the claimed method as rejected above in claim 1. Additionally, Mikio in view of Ishida teaches wherein the method further comprises: adjusting the position of the grinding wheel after the grinding wheel is replaced, or the grinding groove is switched (page 6 of the attached translation, third paragraph).  
Regarding claim 11, Mikio teaches a grinding device (fig. 2), wherein the grinding device comprises: a grinding wheel comprising a grinding groove around an outer edge of the grinding wheel (fig. 2, grindstone 12 with annular grooves 12A-12C), wherein the grinding wheel is configured to rotate around a rotation shaft for grinding (fig. 2, shaft 40, fifth paragraph on page 4 of the attached translation. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the grinding wheel is configured to rotate around a rotation shaft for grinding. Doing so would allow the device to function as intended); a sample stage on one side of the rotation shaft for placing thereon a piece to be ground (Mikio teaches the substrate 10 is held by chamfer table 22 (last paragraph of page 4 of the attached translation) and that the substrate 10 is on one side of the rotation shaft (fig. 2)); and a position detector configured to detect a position of a bottom of the grinding groove (laser displacement meter 30 is configured to detect a position of a bottom of the grinding groove); the display grinding device further comprises at least one processor and a memory, wherein the memory is configured to store readable program codes, and the at least one processor is configured to execute the readable program codes (Mikio teaches the position and shape of the grooves of the grindstone are detected by the meter 30 and the information is output to the arithmetic unit 34. Since the reference groove shape of the design value of the grindstone is stored in the storage section of the calculation section 34, the calculation section 34 controls the servomotor 48 and/or 50 based on the reference groove shape and the actual groove shape detected by the meter 30 and moves the grindstone in the vertical direction and or the horizontal direction to set the condition of the grindstone (third paragraph of page 5 of the attached translation). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the calculation section/arithmetic unit 34 and the storage of the calculation section 34 teaches a processor and a memory, wherein the memory is configured to store readable program codes, and the processor is configured to execute the readable program codes. Doing so would allow the device to function as intended and compare the actual data to the reference data and then enact the adjustment of the grinding wheel.) to: 
move the grinding wheel toward the sample stage, and record a position of the grinding wheel when the bottom of the grinding groove comes into contact with the piece to be ground as a standard position (Mikio teaches the reference groove shape (including the position information) of the design value of the grindstone 12 at the position where the grindstone is attached to the reference position of the hydraulic chuck of the spindle is stored in the storage unit built in the calculation unit 34 (first paragraph of page 5 of the attached translation). Mikio may not explicitly teach recording a position of the grinding wheel when the bottom of the grinding groove comes into contact with the piece to be ground as a standard position. However, Ishida teaches a method of helical chamfer machining a silicon wafer which includes a chamfering wheel 10 having a groove (fig. 1A and 1B). Additionally, Ishida teaches a position of the grinding wheel wherein the bottom of the grinding groove comes into contact with the piece to be ground (fig. 1A).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Mikio to incorporate the teachings of Ishida to provide recording a position of the grinding wheel when the bottom of the grinding groove comes into contact with the piece to be ground as a standard position. Doing so would allow the controller to establish an origin so that when it calculates how much to adjust the position of the grinding wheel due to the difference in the reference groove shape and the actual groove shape, it can enact this adjustment with respect to the origin position, wherein Mikio teaches calculating the difference between the reference and actual groove shape and making the adjustment (paragraph 3 on page 5 of the attached translation)); 
move the grinding wheel toward the position detector, and record a position of the grinding wheel when a position of the bottom of the grinding groove coincides with a detecting center of the position detector as a first reference position (Mikio teaches the laser displacement meter 30 detects the actual groove shape of the wheel. Additionally, Mikio teaches servo motor 50 can move the grinding wheel horizontally in fig. 2. Additionally, Mikio teaches the confirmation of the groove shape and the groove position by the laser displacement gauge 30 is of course carried out at the time of exchanging of the grindstone but it may be carried out every time chamfering of one substrate is completed (paragraph 3 on page 6 of the attached translation). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that when the wheel is disengaged from the workpiece, Mikio teaches moving the grinding wheel toward the position detector 30, and recording a position of the grinding wheel when a position of the bottom of the grinding groove coincides with a  detecting center of the position detector as a first reference position. That is, when the detector 30 collects the actual data of the wheel, it is recording the actual position of the grinding wheel when a position of the bottom of the grinding groove coincides with a detecting center of the position detector as a first reference position. Doing so allows Mikio’s invention to function as intended as allows the actual groove data to be compared with the reference groove data in order to enact a shift of the grinding wheel); 
move the grinding wheel back to the standard position, and grind the piece to be 4 AFDOCS/25758714.1ground, according to a preset grinding amount using the grinding wheel (Because Mikio teaches the actual data can be collected after each workpiece, Mikio teaches moving the grinding wheel back to the standard position and grinding the piece to be ground according to a preset grinding amount using the grinding wheel); and 
adjust the position of the grinding wheel by: move the grinding wheel again toward the position detector, record a position of the grinding wheel when a position of the bottom of the grinding groove coincides with the detecting center of the position detector as a second reference position, and adjust the standard position based upon the first reference position and the second reference position to thereby determine a position of the grinding wheel (Mikio teaches the actual data can be collected after each workpiece. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that when the wheel is disengaged from the workpiece, Mikio teaches moving the grinding wheel again toward the position detector 30, and recording a position of the grinding wheel when a position of the bottom of the grinding groove coincides with a  detecting center of the position detector as a second reference position. That is, when the detector 30 collects the actual data of the wheel, it is recording the actual position of the grinding wheel when a position of the bottom of the grinding groove coincides with a detecting center of the position detector as a second reference position. Doing so allows Mikio’s invention to function as intended as allows the actual groove data to be compared with the reference groove data in order to enact a shift of the grinding wheel. Additionally, Mikio teaches the calculation section 34 controls the servomotor based on the reference groove shape and the collected actual groove shape detected by the meter 30, and moves the grindstone 12 in the vertical direction and or the horizontal direction to set the condition of the grindstone 12 (paragraph 3 of page 5 of the attached translation). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that when Mikio teaches adjusting the grindstone after each collection of actual data, Mikio is teaching adjusting the standard position based upon the first reference position and the second reference position to thereby determine a position of the grinding wheel. Doing so would allow Mikio to function as intended and to adjust the grinding position after collecting the actual data of the grinding wheel).  
Regarding claim 12, Mikio in view of Ishida teaches the claimed invention as rejected above in claim 11. Additionally, Mikio in view of Ishida teaches wherein the at least one processor is further configured to execute the readable program codes to: adjust the position of the grinding wheel after one piece to be ground is ground using the grinding wheel (page 6 of the attached translation, third paragraph).  
Regarding claim 13, Mikio in view of Ishida teaches the claimed invention as rejected above in claim 11. Additionally, Mikio in view of Ishida teaches wherein the at least one processor is further configured to execute the readable program codes to: adjust the position of the grinding wheel after the grinding wheel is replaced, or the grinding groove is switched (page 6 of the attached translation, third paragraph).  
Regarding claim 20, Mikio in view of Ishida teaches the method according to claim 1 (see above rejection). Additionally, Mikio in view of Ishida teaches a grinding device (Mikio, fig. 2), comprising: a grinding wheel comprising a grinding groove around the outer edge of the grinding wheel (fig. 2, grindstone 12 with annular grooves 12A-12C), wherein the grinding wheel is configured to rotate around the rotation shaft for grinding (fig. 2, shaft 40, fifth paragraph on page 4 of the attached translation. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the grinding wheel is configured to rotate around a rotation shaft for grinding. Doing so would allow the device to function as intended); a sample stage on one side of the rotation shaft for placing thereon a piece to be ground (Mikio teaches the substrate 10 is held by chamfer table 22 (last paragraph of page 4 of the attached translation) and that the substrate 10 is on one side of the rotation shaft (fig. 2)); a position detector configured to detect the position of the bottom of the grinding groove (laser displacement meter 30 is configured to detect a position of a bottom of the grinding groove): and a position adjustor configured to adjust the position of the grinding wheel (servomotors 48 and 50). 
Claims 4, 8, 9, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mikio et al (WO 2010113982), hereinafter Mikio, in view of Ishida (US PGPUB 20210327718) as applied to claim 1 above, and further in view of Lee et al. (US PGPUB 20130316618), hereinafter Lee.
Regarding claim 4, Mikio in view of Ishida teaches the claimed method as rejected above in claim 1. Additionally, Mikio in view of Ishida teaches the calculation section 34 controls the servomotor based on the reference groove shape and the actual groove shape detected by the meter 30 and moves the grindstone in the vertical direction or the horizontal direction to set the condition of the grindstone (Third paragraph of page 5 of the attached translation)
Mikio in view of Ishida may not explicitly teach wherein the method further comprises: 2 AFDOCS/25758714.1moving the grinding wheel in a first direction; wherein the first direction is perpendicular to the rotation shaft, and a detecting direction of the position detector is perpendicular to a plane defined by the rotation shaft and the first direction. 
	However, Lee teaches a method for grinding a substrate and method of using the same, wherein a camera part 300 collects data on a groove of the grinding wheel [0072]. Additionally, Lee teaches moving the grinding wheel in a first direction (Lee teaches an x-axis motor 253 can move the grinding wheel in a first direction); wherein the first direction is perpendicular to the rotation shaft (fig. 1), and a detecting direction of the position detector is perpendicular to a plane defined by the rotation shaft and the first direction (fig. 2, the detecting direction of the camera 300 is perpendicular to a plane defined by the rotation shaft and the first direction).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Mikio in view of Ishida to incorporate the teachings of Lee to provide moving the grinding wheel in a first direction, wherein the first direction is perpendicular to the rotation shaft, and a detecting direction of the position detector is perpendicular to a plane define by the rotation shaft and the first direction. Doing so would have been a simple substitution of one known measuring orientation for another known measuring orientation to arrive at the predictable result of collecting actual data of the groove of the grinding wheel in order to offset the position of the wheel. 
Regarding claim 8, Mikio in view of Ishida and further in view of Lee teaches the claimed method as rejected above in claim 4. Additionally, Mikio in view of Ishida and further in view of Lee teaches wherein the position of the grinding wheel comprises a positional coordinate X in the first direction, and a positional coordinate Z in a second direction (Mikio in view of Ishida and further in view of Lee teaches the calculation section 34 controls the servomotor based on the reference groove shape and the actual groove shape detected by the meter 30 and moves the grindstone in the vertical direction or the horizontal direction to set the condition of the grindstone (Third paragraph of page 5 of the attached translation). Referencing Mikio’s fig. 2, the direction indicated as V qualifies as the second direction and the direction indicated by H qualifies as the first direction), wherein the first direction is perpendicular to the second direction (fig. 2), the rotation shaft extends in the second direction (fig. 2), and when the position of the grinding wheel is adjusted, a difference between the second reference position and the first reference position is a reference position variation comprising a first reference position variation Xm in the first direction, and, and a second reference position variation Zm in the second direction (Mikio teaches the calculation section 34 controls the servomotor based on the reference groove shape and the actual groove shape detected by the meter 30 and moves the grindstone in the vertical direction or the horizontal direction to set the condition of the grindstone (Third paragraph of page 5 of the attached translation)).  
Regarding claim 9, Mikio in view of Ishida and further in view of Lee teaches the claimed method as rejected above in claim 8. Additionally, Mikio in view of Ishida and further in view of Lee teaches wherein the adjusting the position of the grinding wheel further comprises: 
moving the grinding wheel to the standard position; and moving the grinding wheel from the standard position by the distance Xm in the first direction, and moving the grinding wheel from the standard position by the distance Zm in the second direction (Mikio teaches the calculation section 34 controls the servomotor based on the reference groove shape and the actual groove shape detected by the meter 30 and moves the grindstone in the vertical direction or the horizontal direction to set the condition of the grindstone (Third paragraph of page 5 of the attached translation). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that Mikio in view of Ishida and further in view of Lee teaches moving the grinding wheel to the standard position and moving the grinding wheel from the standard position by the distance Xm in the first direction and moving the grinding wheel from the standard position by the distance Zm in the second direction. Doing so allows the invention to function as intended and adjust a position of the grinding wheel as the shape of the groove changes).  
Regarding claim 14, Mikio in view of Ishida teaches the claimed invention as rejected above in claim 11. Additionally, Mikio in view of Ishida teaches the calculation section 34 controls the servomotor based on the reference groove shape and the actual groove shape detected by the meter 30 and moves the grindstone in the vertical direction or the horizontal direction to set the condition of the grindstone (Third paragraph of page 5 of the attached translation)
Mikio in view of Ishida may not explicitly teach wherein the at least one processor is further configured to execute the readable program codes to: 
move the grinding wheel in a first direction; wherein the first direction is perpendicular to the rotation shaft, and a detecting direction of the position detector is perpendicular to a plane defined by the rotation shaft and the first direction; and 
wherein the position of the grinding wheel comprises a positional coordinate X in the first direction, and a positional coordinate Z in a second direction, wherein the first direction is perpendicular to the second direction, the rotation shaft extends in the second direction, and when the position of the grinding wheel is adjusted, a difference between the second reference position and the first reference position is a reference position variation comprising a first reference position variation Xm in the first direction, and, and a second reference position variation Zm in the second direction.
However, Lee teaches a method for grinding a substrate and method of using the same, wherein a camera part 300 collects data on a groove of the grinding wheel [0072]. Additionally, Lee teaches moving the grinding wheel in a first direction (Lee teaches an x-axis motor 253 can move the grinding wheel in a first direction); wherein the first direction is perpendicular to the rotation shaft (fig. 1), and a detecting direction of the position detector is perpendicular to a plane defined by the rotation shaft and the first direction (fig. 2, the detecting direction of the camera 300 is perpendicular to a plane defined by the rotation shaft and the first direction).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Mikio in view of Ishida to incorporate the teachings of Lee to provide moving the grinding wheel in a first direction, wherein the first direction is perpendicular to the rotation shaft, and a detecting direction of the position detector is perpendicular to a plane define by the rotation shaft and the first direction. Doing so would have been a simple substitution of one known measuring orientation for another known measuring orientation to arrive at the predictable result of collecting actual data of the groove of the grinding wheel in order to offset the position of the wheel. 
Mikio in view of Ishida and further in view of Lee teaches wherein the position of the grinding wheel comprises a positional coordinate X in the first direction, and a positional coordinate Z in a second direction (Mikio in view of Ishida and further in view of Lee teaches the calculation section 34 controls the servomotor based on the reference groove shape and the actual groove shape detected by the meter 30 and moves the grindstone in the vertical direction or the horizontal direction to set the condition of the grindstone (Third paragraph of page 5 of the attached translation). Referencing Mikio’s fig. 2, the direction indicated as V qualifies as the second direction and the direction indicated by H qualifies as the first direction), wherein the first direction is perpendicular to the second direction (fig. 2), the rotation shaft extends in the second direction (fig. 2), and when the position of the grinding wheel is adjusted, a difference between the second reference position and the first reference position is a reference position variation comprising a first reference position variation Xm in the first direction, and, and a second reference position variation Zm in the second direction (Mikio teaches the calculation section 34 controls the servomotor based on the reference groove shape and the actual groove shape detected by the meter 30 and moves the grindstone in the vertical direction or the horizontal direction to set the condition of the grindstone (Third paragraph of page 5 of the attached translation)).
Regarding claim 18, Mikio in view of Ishida and further in view of Lee teaches the claimed invention as rejected above in claim 14. Additionally, Mikio in view of Ishida and further in view of Lee teaches wherein the at least one processor is further configured to execute the readable program codes to: 
move the grinding wheel to the standard position; and move the grinding wheel from the standard position by the distance Xm in the first direction, and move the grinding wheel from the standard position by the distance Zm in the second direction (Mikio teaches the calculation section 34 controls the servomotor based on the reference groove shape and the actual groove shape detected by the meter 30 and moves the grindstone in the vertical direction or the horizontal direction to set the condition of the grindstone (Third paragraph of page 5 of the attached translation). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that Mikio in view of Ishida and further in view of Lee teaches moving the grinding wheel to the standard position and moving the grinding wheel from the standard position by the distance Xm in the first direction and moving the grinding wheel from the standard position by the distance Zm in the second direction. Doing so allows the invention to function as intended and adjust a position of the grinding wheel as the shape of the groove changes).  
Allowable Subject Matter
9. Claims 6, 7, 10, 16, 17 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 6 and 16, Mikio et al (WO 2010113982), hereinafter Mikio, in view of Ishida (US PGPUB 20210327718) and further in view of Lee et al. (US PGPUB 20130316618), hereinafter Lee, is the closest prior art reference to the claimed invention but fails to teach or make obvious in combination with the additional cited prior art the spatial relationship and step of moving the grinding wheel to a position that an outer edge of the grinding groove comes into contact with an edge of the sample stage and recording the position of the grinding wheel as a first position as particularly claimed in combination with all other elements of either claim 6 or 16 and the respective independent claim. 
Claims 7, 10, 17 and 19 are indicated as allowable subject matter for depending from either claim 6 or 16. 
Conclusion
10. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Junker (US PGPUB 20180043503) teaches a method and grinding machine for grinding grooved workpieces. 
Kondo et al. (US Patent 558527) teaches a grinding wheel wear compensator. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723